Citation Nr: 0334633	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-14 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

3.  Entitlement to an increased (compensable) rating for a 
postoperative scar of the left eye.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to May 
1961, from December 1961 to April 1966, and from October 1966 
to October 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from an April 2000 decision by the RO in 
Columbia, South Carolina which, in pertinent part, denied 
increases in noncompensable ratings for service-connected 
hearing loss of the left ear and a postoperative scar of the 
left eye; the veteran appealed for increased ratings.  This 
case also comes to the Board on appeal from a September 2001 
rating decision which denied service connection for diabetes 
mellitus.  

The Board notes that in the April 2000 rating decision, the 
RO also denied service connection for post-traumatic stress 
disorder (PTSD).  The veteran was notified of this decision 
in April 2000, and submitted a notice of disagreement on this 
issue in December 2000.  A statement of the case was issued 
in October 2002, and a supplemental statement of the case was 
issued in January 2003.  After the statement of the case, the 
veteran submitted a stressor statement and treatment records.  
However, he did not point to any error in the RO's 
determination.  Therefore, these communications did not 
constitute a substantive appeal.  38 C.F.R. § 20.202 (2003).  
In January 2003, the RO advised the veteran that it had not 
received a substantive appeal with regard to this issue, and 
advised him that if he did not submit a substantive appeal 
within 60 days, the RO would assume that he did not want to 
perfect his appeal, and the record would be closed.  No 
response was received, and the RO has not certified this 
issue as being on appeal.  In the absence of a substantive 
appeal, this issue will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2003).


REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service connection will be presumed for certain 
specified diseases which are manifest after service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2003).  Type 2 diabetes is among the diseases 
currently listed in the law as being presumptively associated 
with herbicide exposure.  "Service in Vietnam" includes 
service in the waters off shore if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2003).  Service connection based 
on herbicide exposure may also be established with proof of 
actual direct causation.  Brock v. Brown, 10 Vet. App. 155 
(1999) (vacated on other grounds 12 Fed. Appx. 916, 2000, 
U.S. App. LEXIS 31888 (2000)); see Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The veteran is claiming service connection for diabetes 
mellitus due to Agent Orange exposure in Vietnam.  His DD-
214s, report that he served in the Navy and had over one year 
and four months of foreign service during his last period of 
service.  He received the Vietnam Service Medal and the 
Vietnam Campaign Medal.  It is not clear whether he was ever 
ashore in Vietnam, and personnel records for this period of 
service are not contained in the claims folder.

With respect to the veteran's claims for increased ratings 
for hearing loss of the left ear and a postoperative scar of 
the left eye, the Board notes that the most recent 
examinations of these disabilities were in April 2000.  Since 
the examination, the veteran has contended that his hearing 
loss has worsened.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  Moreover, the examination 
of the veteran's left eye does not provide sufficient details 
regarding the left eye scar.  The RO should schedule the 
veteran for a VA dermatological examination of this 
disability.  Any ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the notice requirements of § 5103(a) are 
not met unless VA can point to a specific document in the 
record).  

In letters dated in May 2001 and August 2002, the RO 
attempted to comply with the notice requirements of 
38 U.S.C.A. § 5103(a).  In these letters, the RO limited the 
time for submitting necessary evidence to 60 days from the 
date of each letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.   

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
respect to all issues on appeal in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should obtain the personnel 
records, including a list of duty 
assignments, for the veteran's period of 
service from October 1966 to October 
1968.

3.  The RO should ask the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide information 
as to whether during the period from 
October 1966 to October 1968 the U.S.S. 
Bone Homme Richards (or any other ship on 
which the veteran served) docked in 
Vietnam; whether the veteran, or other 
personnel, on the ship performed duties 
in Vietnam; and whether the veteran, or 
other personnel, were granted shore leave 
in Vietnam.  

4.  The RO should afford the veteran a VA 
audiological examination to evaluate the 
current severity of his hearing loss in 
both ears.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

5.  The RO should afford the veteran a VA 
dermatological examination to evaluate 
the current severity of his postoperative 
scar of the left eye.

The examiner should indicate whether the 
veteran's scar is painful, unstable, or 
produces any functional limitation.  The 
examiner should also report the 
measurements of the scar.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could have 
adverse effects on his claims.

7.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for diabetes mellitus, 
and for entitlement to increased ratings 
for hearing loss of the left ear and a 
postoperative scar of the left eye.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


